Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-14 and 17-35 are pending. Claim 14 has been amended. Claims 14, 17-23 and 35 are being examined in this application. In the response to the restriction requirement, Applicants elected Group II, the structure disclosed in claim 14, and abscess. Claims 1-13 and 24-34 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 112
The rejection of claims 14, 17-23 and 35 under 35 USC 112(a) is withdrawn in view of the amendments to the claims.
The rejection of claims 14, 17-23 and 35 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This rejection is maintained.
Claims 14, 17-22 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Meinke et al. (Tetrahedron Letters 41 (2000) 7831–7835) in view of Singh et al. (J. Org. Chem. 2002, 67, 815-825) and Ramachandran et al. (Radiology Case Reports. 2014, 1, 908).
Meinke et al. teach that apicidin, a histone deacetylase inhibitor, exhibits cidal activity against apicomplexan protozoa, preventing the development of intracellular parasites which cause diseases such as malaria, cryptosporidiosis, toxoplasmosis, and coccidiosis (page 7831, 2nd para).
Meinke et al. further teach that compound 8 was used to develop more lipophilic esters of apicidin (page 7832, 2nd para; Scheme 1, compound 8).
It is noted that compound 8 of Meinke et al. corresponds to the apicidin claimed in instant claim 14.
Meinke et al. do not teach treating SSTI.
Singh et al. teach that apicidins have broad-spectrum activities against Plasmodium sp (malarial parasite), Toxoplasma gondii, Cryptosporidium sp., and Eimeria sp. (abstract).
Ramachandran et al. teach that toxoplasmosis is the most common cause of cerebral abscess (Introduction), and also teach that toxoplasmosis is caused by Toxoplasma gondii (page 3, left column, 2nd para).
Ramachandran et al. further teach that on plain CT images, cerebral toxoplasmosis usually appears as multiple hypoattenuating or isoattenuating lesions th para).
	It would have been obvious to one of ordinary skill in the art to treat abscess by administering the apicidin of Meinke et al. because Singh et al. teach that apicidins have broad-spectrum activities against Toxoplasma gondii, and Ramachandran et al. teach that toxoplasmosis, which is caused by Toxoplasma gondii, is the most common cause of cerebral abscess.
	One of ordinary skill would have reasonably expected patients with toxoplasmosis (having abscesses) to benefit from the administration of the apicidin of Meinke et al. because Singh et al. teach that apicidins have broad-spectrum activities against Toxoplasma gondii.
With respect to claims 18-22, the weight loss reduction, dermonecrosis reduction, skin lesion reduction, cutaneous bacterial burden reduction, and density of phagocytic polymorphonuclear neutrophils increase is inherent to the administration of apicidin. Thus, patients being administered the apicidin of Meinke et al. would necessarily have reduced weight loss, dermonecrosis, skin lesion, cutaneous bacterial burden, and increased phagocytic polymorphonuclear neutrophils.
With respect to claim 35, none of the references teach or suggest administering an electrolyte.

Response to Arguments
Applicant’s arguments filed on 5/13/2021 have been fully considered but they are not persuasive.

Applicant’s arguments are not persuasive. 
The MPEP 21 23 states that “[D]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. In the instant case, even though compound 8 was used to prepare modified apicidin derivatives having increased potency relative to apicidin, Meinke et al. clearly teaches that compound 8 has increased potency relative to apicidin (page 7834, 1st para).
Thus, in contrary to Applicant’s arguments, Meinke et al. do not teach away from using compound 8, as said compound was shown to have increased potency relative to apicidin.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 14, 17-23 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Meinke et al. (Tetrahedron Letters 41 (2000) 7831–7835) in view of Meinke et al. (US 2003/0078369, hereafter ‘369) and Petri et al. (Interdiscip Perspect Infect Dis. 2009; 2009: 547090).
Meinke et al. teach that apicidin, a histone deacetylase inhibitor, exhibits cidal activity against apicomplexan protozoa, preventing the development of intracellular parasites which cause diseases such as malaria, cryptosporidiosis, toxoplasmosis, and coccidiosis (page 7831, 2nd para).
Meinke et al. further teach that compound 8 was used to develop more lipophilic esters of apicidin (page 7832, 2nd para; Scheme 1, compound 8).
It is noted that compound 8 of Meinke et al. corresponds to the apicidin claimed in instant claim 14.
Meinke et al. do not teach treating SSTI.
‘369 teach that compounds derived from apicidin, being histone deacetylase inhibitors, for the treatment and prevention of protozoal diseases such as those caused by Entamoeba histolytica (abstract; para [0954]).
Petri et al. teach that the causative agent of amebic colitis and liver abscess is E. histolytica (page 2, left column, 3rd para).
It would have been obvious to one of ordinary skill in the art to treat abscess by administering the apicidin of Meinke et al. because ‘369 teach that compounds derived from apicidin, being histone deacetylase inhibitors, can be used to treat protozoal diseases caused by Entamoeba histolytica, and Petri et al. teach that the causative agent of liver abscess is E. histolytica.
Entamoeba histolytica, and Petri et al. teach that liver abscess is caused by E. histolytica.
 	With respect to claims 18-22, the weight loss reduction, dermonecrosis reduction, skin lesion reduction, cutaneous bacterial burden reduction, and density of phagocytic polymorphonuclear neutrophils increase is inherent to the administration of apicidin. Thus, patients being administered the apicidin of Meinke et al. would necessarily have reduced weight loss, dermonecrosis, skin lesion, cutaneous bacterial burden, and increased phagocytic polymorphonuclear neutrophils.
With respect to claim 23, ‘369 teach that histone deacetylase inhibiting compositions can be administered topically (para [0963], [0965], [0971]).
With respect to claim 35, none of the references teach or suggest administering an electrolyte. 

Response to Arguments
Applicant’s arguments filed on 5/13/2021 have been fully considered but they are not persuasive.
Applicant arguments with respect to the reference of Meinke et al. have been discussed above.
For the reasons stated above the rejection is maintained.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658